Citation Nr: 0532237	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-15 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right hip 
osteoarthritis.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for degenerative 
changes in the low back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Cleveland, Ohio, which denied service connection for right 
hip osteoarthritis, a right knee condition, degenerative 
changes in the low back, and a borderline personality 
disorder with anti-social and narcissistic features.  The 
veteran filed a Notice of Disagreement in October 2003, 
expressing disagreement with the denial of all these issues 
except for service connection for the personality disorder.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish her claim for service connection for right hip 
osteoarthritis, a right knee condition, and degenerative 
changes in the low back; all reasonable development necessary 
for the disposition of the appeal of these claims has been 
completed.

2.  Service medical records, including a discharge physical 
examination, are negative for findings pertaining to the 
right hip, the right knee, and the low back, and post-service 
records fail to show any medical evidence of osteoarthritis 
of the right knee, right hip, and low back within one year of 
the veteran's discharge.

3.   Post-service medical evidence shows diagnoses of right 
hip, low back, and right knee disabilities approximately 28 
years after the veteran's separation from service; competent 
evidence does not show any relationship between the current 
disabilities of the hips, low back and right knee and 
service. 


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred or aggravated in 
active service and is not proximately due to or the result of 
a service-connected disability; right hip osteoarthritis may 
not be presumed to be of service onset.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2005).

2.  A right knee disability was not incurred or aggravated in 
active service and is not proximately due to or the result of 
a service-connected disability; right knee osteoarthritis may 
not be presumed to be of service onset.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2005).

3.  A low back disability was not incurred or aggravated in 
active service and is not proximately due to or the result of 
a service-connected disability; low back osteoarthritis may 
not be presumed to be of service onset.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in April 2003, four months 
before the rating decision.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (2004).  The VCAA notice complies 
with all requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), in that it: (1) informs the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) informs the claimant about the 
information and evidence that VA will seek to provide; (3) 
informs the claimant about the information and evidence the 
claimant is expected to provide; and (4) requests or tells 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  In this case, the April 
2003 letter from the RO clearly provided the appellant with 
the first three elements; and it contained language 
sufficient to satisfy the fourth element.  In this regard, 
the letter advised the veteran that she could help by telling 
VA about "any additional information or evidence" that she 
wanted VA to try and obtain.  The implication is that VA 
would gather all evidence or information that the veteran was 
not going to obtain herself, provided there was adequate 
identification by the claimant; but in any case, all 
pertinent evidence should be sought.     

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, in a 
recent opinion, VA General Counsel held that section 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim.  See VAOPGCPREC 1-2004.

The Board concludes that the discussions in the August 2003 
rating decision and the January 2004 Statement of the Case 
(SOC) adequately informed the veteran of the information and 
evidence needed to substantiate her claims.  The Board 
observes that the SOC informed the veteran of the 
implementing regulations, including that VA would assist her 
in obtaining government or private medical or employment 
records, provided that she sufficiently identified the 
records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate the claims 
addressed in this decision and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The medical evidence is sufficient to resolve the issues in 
this case; there is no further duty to provide a medical 
examination or opinion.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board further finds that, in the absence 
of any competent evidence of any abnormal findings indicative 
of or attributed to an injury or chronic disease, including 
degenerative changes in the back and osteoarthritis in the 
right knee and right hip, during service or for many years 
thereafter, and with no competent evidence that suggests a 
nexus between degenerative disease/
osteoarthritis and any remote incident of service, a medical 
examination and/or opinion is not warranted with respect to 
the claims for service connection for right hip 
osteoarthritis, right knee disability, or degenerative 
changes in the low back.  Id; see also Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); compare Duenas v. Principi, 18 
Vet. App. 512 (2004).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to her 
claims.  Thus, no additional assistance or notification to 
the appellant is required based on the facts of the instant 
case, there has been no prejudice to the appellant that would 
warrant a remand, and her procedural rights have not been 
abridged.  Bernard, 4 Vet. App. 384 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2005).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   Service connection for arthritis may 
be presumed when it is manifested to a degree of 10 percent 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Service connection may be granted for disability, which is 
proximately due to, or the result of, service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Aggravation 
of a nonservice-connected disability may also be compensated 
if proximately due to, or the result of, service-connected 
disease or injury; under those circumstances, a claimant will 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  her service medical 
records, her service personnel records, her contentions, as 
presented through personal hearing testimony as well as her 
Notice of Disagreement, VA records for treatment from 1994 to 
2003, and private treatment records.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claims.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

The evidence of record does not establish service connection 
for right hip osteoarthritis, a right knee disability, or 
degenerative changes in the low back.
The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  A review of the record indicates that the 
second and third of these evidentiary requirements have not 
been met.  

Beginning with the first requirement of a current disability, 
the record reflects a diagnosis of degenerative joint disease 
in the knees as of February 1999, degenerative disease of the 
lower lumbar spine as of November 2001, and hip 
osteoarthritis (right greater than left), patellofemoral 
osteoarthritis, and chondromalacia, quite symptomatic as of 
April 2003.  Now turning to the second requirement (medical 
or lay evidence of an in-service disease or injury), the 
record reveals lay evidence of an injury to the back and 
lower extremities.  In this regard, the veteran has presented 
lay evidence through hearing testimony that she sustained an 
injury to her head, neck, back, and right shoulder while at 
boot camp.  She maintains that at some point later in the 
1980's, she noticed that she had a limp.  (Video conference 
Transcript (V.T.) at p. 4)  Her testimony also reflects that 
she reinjured herself during her assignment to Twenty-nine 
Palms.  (V.T. at p. 8)  She asserts that she sought medical 
care for the first time in 1994 because her symptoms had 
worsened; and she indicates that she self-medicated prior to 
1994.  (V.T. at pp. 4, 9)  Her testimony also indicates that 
all treatment related to her right knee, right hip, and low 
back complaints has been provided by VA.  (V.T. at p. 9)  A 
lay statement, such as the veteran's testimony, may be made 
that relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances.  See 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  
Subsequently, a decision must be made as to the credibility 
thereof in the context of probative medical evidence.  See 
Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  A review of 
service medical records fails to substantiate the veteran's 
testimony.  Her treatment records from service, which include 
entries from each year she was in service and each assigned 
station, are negative for any complaints or findings with 
regard to the right hip, the right knee, or the low back.  
Multiple entries on or about the same date in October 1971 do 
corroborate that the veteran slipped in water and hit the 
left side of her head.  Evidently, she was seen on three 
occasions over the span of one evening and the following day.  
Her initial complaint was a slight headache.  The following 
morning, she complained of upper back ache, neck pain, and a 
sore left knee, in addition to her slight headache.  On 
examination there was some pain over the right shoulder with 
palpation; otherwise the examination was negative.  There are 
no additional findings after these initial entries.  The 
veteran also underwent a discharge physical examination days 
before her separation, which was completely normal with 
respect to the spine and lower extremities.  The Board 
concludes, regarding the evidence of in-service incurrence or 
aggravation of a disease or injury, that the evidence 
preponderates against a finding of a right hip, right knee, 
or low back injury, acute or chronic, as the veteran's 
subjective complaints did not pertain to any of these areas 
and the objective evidence is negative for any injury 
pertaining to these areas.

The evidence also fails to demonstrate that service 
connection for the veteran's low back, hip and patellofemoral 
osteoarthritis is warranted on a presumptive basis, as there 
is no medical evidence that the veteran had these diseases 
within one year of her discharge.  38 C.F.R. §§ 3.307, 3.309.  
The veteran's testimony stands alone as evidence of 
continuity from service and it is contradicted by a lapse of 
26 years between her discharge and her first documented post-
service complaint.  Her testimony seeks to explain this 
glaring discrepancy by claiming self-medication.  While the 
Board does not discount this assertion outright, the Board 
notes that the self-medication story contradicts the medical 
history she provided her physicians on at least two 
occasions.  VA treatment records reveal that the veteran 
stated in December 2002 that her symptoms of lower extremity 
pain began eight years before when she initially attributed 
her symptoms as being secondary to a foot disability.  In 
January 2003, she apparently told another provider that she 
had had the pain in her lower back and lower extremities for 
eight years.   In the December 2002 entry just mentioned, 
while discussing her back, hip, and knee pain, the veteran 
also revealed that she had been involved in a car accident in 
the past.  This information is in direct conflict with her 
recent testimony that indicates no involvement with any other 
accidents involving her lower back.  (V.T. at pp. 5-6)  
Consequently, the Board finds the testimonial evidence 
related to service incurrence and continuity of symptoms is 
not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 
(1995) (held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character;" for oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits" and for documentary 
evidence, "A VA adjudicator may properly consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."   

Finally, the veteran's testimony also indicated that at least 
one of her treating physicians had opined that her current 
disabilities of the right hip, right knee, and low back were 
most likely due to her fall in service.  (V.T. at pp. 5, 7).  
As noted previously, the Board has reviewed the entire claims 
file, including the veteran's VA inpatient and outpatient 
treatment records, and there is no opinion expressed as to 
any relationship between her current hip, knee, and low back 
disabilities and her service.  As to the veteran's testimony 
indicating her recollection of a medical opinion(s) 
purportedly expressed to her, the Court has found that such 
an assertion, "filtered as it (is) through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  In summary, the Board finds that there is no 
credible evidence of a right hip, right knee, or low back 
injury in service; there is no credible evidence of hip or 
knee arthritis within one year of service; and there is no 
credible evidence of a medical nexus between the current 
patellofemoral osteoarthritis, hip arthritis, or degenerative 
disease of the lumbar spine and the veteran's service.  Thus, 
the Board concludes that the preponderance of the evidence is 
against these claims and the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  


ORDER

Service connection for right hip osteoarthritis is denied.

Service connection for right knee disability is denied.

Service connection for degenerative changes in the low back 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


